                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 WATERLOO CAPITAL PARTNERS, LLC,                                     DATE FILED: 06/03/2021

                             Plaintiff,
                                                                       18-CV-6542 (RA)
                        v.
                                                                               ORDER
 BWX LIMITED,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         On May 21, 2021, the Court held a scheduling conference with the parties, at which the Court

asked the parties to speak with their clients and potential witnesses about whether they are amenable to

holding an in-person bench trial at which those witnesses located outside the United States would testify

via video conference. If the parties are amenable, the Court will schedule a trial in this matter for the

week of November 1, 2021. No later than June 4, 2021, the parties shall submit a joint letter informing

the Court where they stand on (1) that trial date and (2) that trial format.

SO ORDERED.

Dated:      June 3, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
